Citation Nr: 0206598	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  02-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to December 1, 1993, 
for the assignment of a 100 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action in which 
the RO denied the veteran's claim of entitlement to an 
effective date for the assignment of a 100 percent rating for 
schizophrenia prior to December 1, 1993.  That effective date 
had been assigned by a May 2000 rating decision, which 
effectuated a May 2000 Board decision.  

The RO sent the veteran notice of the August 2001 rating 
decision later that same month.  A notice of disagreement 
(NOD) was received in October 2001.  In December 2001, the 
veteran's attorney submitted additional argument and 
requested a hearing before a Decision Review Officer (DRO).  
In a March 2002 decision, a DRO determined that a change in 
the decision was not warranted.  A statement of the case 
(SOC) was issued in April 2002 and a substantive appeal was 
received from the veteran's attorney in April 2002.  

The Board notes that, in June 2002, the veteran's attorney 
submitted additional argument directly to the Board and 
specifically waived consideration of that evidence by the RO.  
The Board points out that, effective February 22, 2002, 
38 C.F.R. § 20.1304 was amended to allow the Board to 
consider such evidence without having to obtain the 
appellant's waiver.  See 67 Fed. Reg. 3099, 3105-06 (January 
23, 2002) to be codified at 38 C.F.R. § 20.1304.  

In a June 2002 response to an inquiry from the Board, the 
veteran's attorney confirmed that the veteran did not desire 
a personal hearing prior to consideration of his appeal by 
the Board.  


FINDINGS OF FACT

1.  The RO received the veteran's claim for rating in excess 
of 10 percent for his service-connected psychiatric condition 
on December 1, 1993.  

2.  A March 2000 independent medical expert opinion provided 
the earliest findings that that clarified the veteran's 
diagnosis and indicated that a 100 percent rating was 
warranted. 

3.  In May 2000, the RO recharacterized the service-connected 
disability, and assigned a 100 percent evaluation, effective 
from December 1, 1993.

4.  There is no medical evidence to establish that the 
veteran's increase in rating occurred in the year prior to 
December 1, 1993.

5.  Prior to December 1, 1993, there was no pending claim 
pursuant to which the increase in rating to 100 percent could 
have been granted.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 1, 
1993, for the assignment of a 100 percent rating for 
schizophrenia, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.150, 3.151, 3.155, 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In October 1945, the veteran submitted an application for 
compensation, claiming various problems experienced in 
service made him "extremely nervous."  In a November 1945 
decision, the RO established service connection for 
"psychoneurosis, anxiety, definite and appreciable social 
and industrial capacity" and assigned a 10 percent 
evaluation, effective October 14, 1945.  The veteran was 
notified of that decision in November 1945.  

The veteran underwent a VA examination in December 1949, 
after which the examiner concluded that the veteran had no 
neuropsychiatric disease.  The RO considered that examination 
in a December 1949 rating decision and reduced the veteran's 
compensation from 10 to zero percent (noncompensable), 
effective from March 1950.  The veteran was notified of the 
reduction in December 1949, but did not appeal the RO's 
decision.  

In July 1992, the veteran submitted a claim for increase, 
noting that his service-connected nervous condition had 
gotten steadily worse over the years.  

In the report of a December 1992 VA psychiatric examination, 
the examiner described the veteran as a poor historian.  The 
veteran's emotional reaction to the interview was described 
as one of considerable tearfulness and anger.  The examiner 
indicated that the veteran's mood was depressed.  The 
examiner commented that the veteran presented a difficult 
diagnostic problem because of his inability to communicate 
well.  The examiner reported that the veteran clearly 
exhibited signs of depression, but opined that the depression 
appeared to be connected to his generally poor cognitive 
functioning.  As such, the examiner opined that the most 
appropriate diagnosis was organic mood disorder of an unknown 
etiology.  

In a January 1993 rating decision, the RO denied the claim 
for an increased rating.  The veteran submitted an NOD in 
March 1993 and the RO issued an SOC on that issue in May 
1993.  The veteran submitted a substantive appeal in June 
1993 and noted that he would offer testimony at a July 1993 
personal hearing at the RO.  At the July 1993 personal 
hearing, the veteran withdrew his appeal on the increased 
rating claim.  See Transcript pg. 13.  

The report of a July 1993 private psychosocial evaluation 
conducted by a social worker included the veteran's reported 
history of psychiatric problems during service.  The social 
worker noted that, "for whatever reason," the veteran had 
had difficulty supporting himself and his family after 
service.  

On examination, the veteran denied hallucinations or phobias.  
He was oriented to time, place and person and his short-term 
memory appeared to be intact.  The veteran's long term memory 
was described as vague and incomplete at times.  The examiner 
described the veteran's mood as depressed.  The diagnoses 
were organic mood disorder and major depression.  

VA outpatient treatment records, dated from November 1992 to 
December 1993, show that the veteran was seen on several 
occasions for treatment of psychiatric complaints, including 
paranoid ideation, agitation, and dementia.  The diagnoses 
included psychoneurosis with agitation and anxiety; dementia; 
and a cerebral vascular accident.  

In a statement date-stamped as having been received at the RO 
on December 1, 1993, the veteran requested that he be "re-
evaluated for [his] Service-Connected (Nervous Condition)."

In a January 1994 rating action, the RO, inter alia, denied 
the veteran's claim for increase and the veteran perfected an 
appeal to the Board.  In an April 1996 decision, the Board 
denied a compensable evaluation for the veteran's anxiety 
neurosis.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
1997, the Court granted a motion for remand, vacating the 
April 1996 Board decision and remanding the matter for 
additional proceedings.  In January 1998, the Board remanded 
the case for further development.  Thereafter, the RO 
continued the denial of the claim and the case was returned 
to the Board for further appellate consideration.  In March 
2000, the Board requested an opinion of medical expert in 
psychiatry from the Veterans Health Administration (VHA).

In a May 2000 decision, on the basis of evidence, to 
particularly include the VHA medical expert opinion, the 
Board determined that the veteran's service-connected 
psychiatric disability was best characterized as 
schizophrenia, disorganized type; that the veteran suffered 
from severe cognitive impairment, diagnosed as dementiform 
illness, which was more likely than not a manifestation or 
product of his schizophrenia; and that the criteria for a 100 
percent evaluation for schizophrenia had been met.  

In a May 2000 rating decision, the RO assigned an effective 
date of December 1, 1993.  In the August 2001 rating action 
presently on appeal, the RO denied the veteran's claim for an 
earlier effective date for the assignment of the 100 percent 
rating.  In the narrative portion of that decision, the RO 
noted that the veteran's claim for increase was received on 
December 1, 1993.  

In a May 2002 statement submitted in lieu of a VA Form 9 
(Appeal to the Board of Veterans' Appeals), the veteran's 
attorney argued that the veteran is entitled to an earlier 
effective date because his psychiatric disability had been 
initially misdiagnosed by VA.  The attorney maintains that 
the correct diagnosis was noted by the Board in the May 2000 
decision to award a 100 percent rating and that rating should 
be effective the date of the veteran's initial application 
for compensation; i.e., October 1945.  

II.  Analysis

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).
In a statement filed with the Board in June 2002 , the 
veteran's attorney argues that unless the Board can grant the 
veteran's claim, a remand is warranted.  The attorney 
contends that VA has not complied with the VCAA.  

The Board finds, however, that VA has already met all notice 
and duty to assist obligations imposed by the new law and 
regulations.  In this regard, the Board notes that, as 
evidenced by the August 2001 rating decision and the April 
2002 statement of the case, the veteran and his attorney have 
been given notice of the pertinent laws and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has been provided ample 
opportunity to submit such information and evidence.  In 
fact, the veteran and his representative have responded to 
the RO's communications with additional evidence and 
argument.  

Furthermore, VA has conducted reasonable and appropriate 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  It appears that all existing, 
pertinent evidence relative to the claim has been obtained 
and associated with the claims folders.  Moreover, the 
veteran has not identified any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

As noted by the veteran's attorney, the VCAA requires VA to 
provide a medial examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103(A)(s) (West Supp. 2001).  The attorney has asserted 
that a remand is warranted so that a "retrospective medical 
opinion" on the question of whether the veteran met the 
criteria for a 100 percent disability evaluation for 
schizophrenia prior to December 1, 1993 can be obtained.  In 
the present case, the Board finds that an examination is not 
necessary to decide the claim.  The central question on 
appeal involves a determination as to when a claim was 
received or when entitlement to a certain benefit arose.  
Under the laws and regulations governing effective dates, the 
date of the filing of the claim, more often than not, is the 
controlling factor.  For the reasons explained in more detail 
below, such later developed evidence as a "retrospective 
medical opinion," even if establishing earlier entitlement, 
would not affect the outcome of the claim for an earlier 
effective date for award of a 100 percent disability 
evaluation for schizophrenia.  Therefore, such evidence is 
not shown to be necessary for the resolution of the claim, 
and provides no basis for remand.   

Under these circumstances, and in view of the bases for the 
denial of the claim, as set forth below, the Board finds that 
the veteran is not prejudiced by the Board's consideration of 
the claim, at this juncture, without first remanding them to 
the RO-either for explicit VCAA consideration or for 
additional development.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits.  

The veteran and his representative contend that he should be 
assigned an earlier effective date for the assignment of the 
100 percent rating for schizophrenia.  They assert that the 
veteran is either entitled to a 100 percent rating effective 
one year prior to the December 1993 date of claim or 
effective from the date of the veteran's separation from 
service.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Specifically with regard to claims for increased 
disability compensation, the pertinent legal authority 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received by VA within 
one year after that date; otherwise the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o)(2).



With regard to establishing the date of claim, the Board 
notes that the veteran submitted a claim for increase in July 
1992 that the RO denied in January 1993.  Although he 
perfected an appeal from that decision, the veteran clearly 
withdrew his claim at a July 1993 hearing.  In a statement 
received at the RO on December 1, 1993, the veteran requested 
that his service-connected psychiatric condition be "re-
evaluated."  Thus, for purposes of the issue on appeal, 
December 1, 1993 is the date of claim.  

Having determined that the veteran's claim was received on 
December 1, 1993, the next question before the Board is 
whether, pursuant to 38 C.F.R. § 3.400(o)(2),  
it was factually ascertainable that an increase in disability 
had occurred within the one-year period prior to the date of 
the claim.  If so, this would entitle the veteran to an 
effective date up to one year prior to the December 1, 1993 
date of claim.  In this case, however, there is no medical 
evidence that establishes that the veteran's service-
connected psychiatric disability had increased in severity 
within the one-year period prior to the December 1993 claim.  
Here, it was not until receipt of the VHA opinion in March 
2000 that the medical evidence of record provided a clear 
basis for determinations as to both the nature and the 
severity of the veteran's service-connected psychiatric 
disability, providing a basis for both the recharacterization 
of the veteran's disability, and the award of the 100 percent 
evaluation.  However, the medical expert did not affix the 
point at which the veteran first met the criteria for the 100 
percent evaluation within the one-year period preceding the 
December 1, 1993 claim, and there is otherwise no medical 
evidence indicating that the veteran's psychiatric disability 
became totally disabling during this period.  Under these 
circumstances, the general rule applies, and the effective 
date can be no earlier than the December 1, 1993 date of 
claim.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
See also Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Interestingly, the Board points out that if the Board were to 
accept the argument implicitly advanced by the veteran's 
attorney to the effect that the veteran's psychiatric 
disability became totally disabling many years prior to the 
December 1993 claim, the requirement of 38 C.F.R. 
§ 3.400(o)(2) clearly would not be met.  

The Board also finds it significant to point out that, prior 
to December 1, 1993, there was no pending claim pursuant to 
which the 100 percent evaluation could have been granted.  

The veteran, through his attorney, has argued that an 
effective date as of the date of the veteran's original claim 
for service connection in October 1945 is warranted.  The 
basis for that assertion is that, although it was factually 
ascertainable that the veteran had schizophrenia at that 
time, his condition was misdiagnosed.  Thus, pursuant to 38 
U.S.C.A. § 5110(a), the effective date of the award of a 100 
percent rating should be fixed in accordance with the facts 
found, which, it was argued, would be October 1945.  

Setting aside for the moment the fact that the attorney's 
argument does not appear logical (i.e., a misdiagnosis at the 
time of the original claim, even if established, does not 
automatically lead to the conclusion that a 100 percent 
evaluation was then warranted), the Board notes that the 
October 1945 claim was decided in November 1945.  As the 
veteran did not initiate an appeal of the October 1945 
decision within one year of the November 1945 notification of 
that denial, that decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  Hence, no benefits may be 
awarded pursuant to the finally resolved October 1945 claim.  
Likewise, the December 1949 rating action that reduced the 
rating from 10 percent to noncompensable is also final, as 
the veteran initiated no appeal of following the notification 
of the reduction that same month.  Id.  While a finding of 
clear and unmistakable error (CUE) as to the rating assigned 
in 1945, and in the reduction accomplished in 1949, would 
vitiate the finality of either decision (see, e.g., 38 C.F.R. 
§§ 3.105(a) and 3.400(r) and Russell v. Principi, 3 Vet. App 
310, 313 (1992)), no CUE claim has been advanced with respect 
to the ratings involved in either decision.  

In sum, the veteran's claim for increase was received at the 
RO on December 1, 1993.  It was that claim that the RO and 
the Board adjudicated and that claim which formed the basis 
for the ultimate award of a 100 percent evaluation.  The 
Board has considered the veteran's assertions.  However, on 
the facts presented, there simply is no legal basis pursuant 
to which an effective date earlier than the December 1, 1993 
date of claim could be assigned.  Thus, while the Board has 
considered the veteran's assertions, the law and regulations 
governing effective dates-as well as that governing 
finality, as set forth above-are very specific and the Board 
is bound by them.   

Under these circumstances, the claim for an effective date 
earlier than December 1, 1993, for the assignment of a 100 
percent evaluation for schizophrenia, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

An effective date earlier than December 1, 1993, for the 
assignment of a 100 percent evaluation for schizophrenia, is 
denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

